DETAILED ACTION
Status of Claims
	This action is in response to the continuing application No. 17/062126 filed on 10/2/2020.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-19, and 21 of U.S. Patent No. 10,827,123. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially cover the same inventive concepts already patented in the ‘123 patent. Table 1, below, details the similar claims from the ‘123 patent and the claims at hand:


Claim
123 Patent Claim
1
1
2
1
3
2
4
3
5
4
6
5+6
7
7
8
8
9
9
10
10
11
10
12
11
13
12
14
14
15
15
16
15
17
16+17
18
18
19
19
20
21

Table 1 – Claim comparison between claimed invention and ‘123 patent


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DJI Inspire 1 User Manual, Version 2.2 (“Inspire”).

As to claim 1, Inspire discloses a system, comprising:
an image capture module, a connector, and a mechanical stabilization system configured to control an orientation of the image capture module relative to the connector (see at least pages 35-38; gimbal and camera); 
an aerial vehicle configured to be removably attached to the image capture module by the connector (see at least page 7; installing gimbal and camera…be sure to remove the gimbal before transforming the aircraft to Travel Mode). 

As to claim 9, Inspire discloses a method, comprising:
connecting an image capture module to an aerial vehicle via a connector, the image capture module including an integrated mechanical stabilization system configured to control an orientation of the image capture module relative to the connector (see at least page 7, pages 35-39; installing gimbal and camera…; 
flying the aerial vehicle with the image capture module attached to the aerial vehicle and capturing a first image with the image sensor while flying (see at least page 41-44; camera page contains a live HD video feed from the Inspire 1’s camera…); 
disconnecting the image capture module from the aerial vehicle (see at least page 7; be sure to remove the gimbal before transforming the aircraft to Travel Mode).

As to claim 15, Inspire discloses an image capture module, comprising:
an image sensor configured to capture images (see at least page 35-39; camera); 
a mechanical stabilization system that is integrated with the image sensor and configured to control an orientation of the image sensor (see at least pages 35-39; gimbal system); and 
a connector configured to interchangeably connect the mechanical stabilization system to an aerial vehicle in a first usage scenario and to a handheld module (nothing) in a second usage scenario ((see at least page 7; installing gimbal and camera…be sure to remove the gimbal before transforming the aircraft to Travel Mode).

As to claim 16, Inspire discloses wherein a gimbal of the mechanical stabilization system is substantially flush with a surface of the connector (see at least pages 35-39; gimbal system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 10, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inspire in view of Narayanaswami US 2001/0013890 (“Narayanaswami”).

As to claim 2, Inspire fails to explicitly disclose a handheld module configured to be removably attached to the image capture module by the connector, wherein the handheld module includes a battery and a display configured to display images received from the image capture module. However, Narayanaswami teaches a handheld module configured to be removably attached to the image capture module by the connector, wherein the handheld module includes a battery and a display configured to display images received from the image capture module (see at least Fig 2, elements 100, 112; PDA, cradle; ¶28-30; cradle includes tabs 114 for receiving PDA 100 therebetween and detachably securing PDA 100). 
Thus, Inspire discloses a system and method for a UAV with a detachable camera and gimbal assembly and Narayanaswami teaches a cradle assembly for attaching the integrated camera onto a handheld mobile device for use thereof. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Inspire with the cradle attachments taught by Narayanaswami, as it would allow the detachable gimbal to be used on more than one implement. 

As to claim 8, Inspire fails to explicitly disclose wherein the connector includes pairs of conductors respectively used to transfer power to the image capture module, bulk transfer data from the image capture module, transfer control signals to the image capture module, and transfer real-time video data from the image capture module. However, Narayanaswami teaches wherein the connector includes pairs of conductors respectively used to transfer power to the image capture module, bulk transfer data from the image capture module, transfer control signals to the image capture module, and transfer real-time video data from the image capture module (see at least Fig 2, elements 140; ¶32; interface 138 for coupling a connector 140 of cradle 112…). 
Thus, Inspire discloses a UAV with a detachable camera and gimbal assembly and Narayanaswami teaches a connector for the camera assembly to transfer video and data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Inspire, with the connection taught by Narayanaswami, because it would allow data and power transfer between the implements the camera/gimbal assembly are connected to. 

As to claim 10, Inspire fails to explicitly disclose connecting the image capture module to a handheld module via the connector, which includes a battery and an integrated display; and capturing a second image with the image capture module while the image capture module is attached to the handheld module and drawing power from the battery. However, Narayanaswami teaches connecting the image capture module to a handheld module via the connector, which includes a battery and an integrated display; and capturing a second image with the image capture module while the image capture module is attached to the handheld module and drawing power from the battery (see at least ¶29-30, ¶38; Camera assembly 116 provides video and still images in conjunction with PDA 100…).
Thus, Inspire discloses a system and method for a UAV with a detachable camera and Narayanaswami teaches capturing and transmitting images from the detachable camera to the handheld display. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Inspire, with the handheld display and image transfer taught by Narayanaswami, because it would allow the user to utilize the handheld device to preview images taken by the camera assembly. 

As to claim 11, Inspire discloses transmitting the second image to the handheld module via conductors of the connector; and displaying the second image on the integrated display of the handheld module  (see at least pages 35-39; camera system).

As to claim 20, Inspire fails to explicitly disclose wherein the connector includes pairs of conductors respectively used to transfer power to the image capture module, bulk transfer data from the image capture module, transfer control signals to the image capture module, and transfer real-time video data from the image capture module. However, Narayanaswami teaches wherein the connector includes pairs of conductors respectively used to transfer power to the image capture module, bulk transfer data from the image capture module, transfer control signals to the image capture module, and transfer real-time video data from the image capture module (see at least Fig 2, elements 140; ¶32; interface 138 for coupling a connector 140 of crady 112…). 
Thus, Inspire discloses a UAV with a detachable camera and gimbal assembly and Narayanaswami teaches a connector for the camera assembly to transfer video and data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Inspire, with the connection taught by Narayanaswami, because it would allow data and power transfer between the implements the camera/gimbal assembly are connected to. 

Claims 3, 5, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inspire in view of Narayanaswami as applied to claim 1 above, and further in view of Peeters et a;/ IS 2015/0094883 (“Peeters”).

As to claim 3, Inspire fails to explicitly dislcose a beacon module configured to wirelessly transmit position data to the aerial vehicle to enable the aerial vehicle to follow the beacon module. However, Peeters teaches a beacon module configured to wirelessly transmit position data to the aerial vehicle to enable the aerial vehicle to follow the beacon module (see at least Fig 7, ¶156-160; use beacon-sensing localization to navigate to the source of the beacon signal). 
Thus, Inspire discloses a system and method for a UAB with a detachable camera and Peeters teaches using a beacon signal to find and navigate a UAV to. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Inspire, with the beacon navigation taught by Peeters, because it would allow the UAV to fly to a certain location without the need for other navigation means. 

As to claim 5, Inspire discloses a controller module configured to wirelessly communicate with the aerial vehicle to control motion of the aerial vehicle and capture of images using the image sensor while the image capture module is attached to the aerial vehicle (see at least pages 24-31; remote controller). 
Inspire fails to explicitly disclose wherein the aerial vehicle is configured to communicate wirelessly with both the beacon module and the controller module. However, Peeters teaches wherein the aerial vehicle is configured to communicate wirelessly with both the beacon module and the controller module (see at least Fig 7, ¶156-160; use beacon-sensing localization to navigate to the source of the beacon signal). 
Thus, Inspire discloses a system and method for a UAB with a detachable camera and Peeters teaches using a beacon signal to find and navigate a UAV to. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Inspire, with the beacon navigation taught by Peeters, because it would allow the UAV to fly to a certain location without the need for other navigation means. 

As to claim 12, Inspire fails to explicitly disclose instructing the aerial vehicle to follow a user bearing a beacon module that transmits position data to the aerial vehicle. However, Peeters teaches instructing the aerial vehicle to follow a user bearing a beacon module that transmits position data to the aerial vehicle (see at least Fig 7, ¶156-160; use beacon-sensing localization to navigate to the source of the beacon signal). 
Thus, Inspire discloses a system and method for a UAB with a detachable camera and Peeters teaches using a beacon signal to find and navigate a UAV to. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Inspire, with the beacon navigation taught by Peeters, because it would allow the UAV to fly to a certain location without the need for other navigation means. 

As to claim 13, Inspire discloses receiving image data at the controller module from the image sensor via wireless communications from the aerial vehicle; and displaying images of the user on a display of the controller module (see at least pages 24-31; remote controller).
Inspire fails to explicitly disclose transmitting commands via wireless communications from a controller module to the aerial vehicle to cause the aerial vehicle to follow a user bearing a beacon module that transmits position data to the aerial vehicle. However, Peeters teaches transmitting commands via wireless communications from a controller module to the aerial vehicle to cause the aerial vehicle to follow a user bearing a beacon module that transmits position data to the aerial vehicle (see at least Fig 7, ¶156-160; use beacon-sensing localization to navigate to the source of the beacon signal). 
Thus, Inspire discloses a system and method for a UAB with a detachable camera and Peeters teaches using a beacon signal to find and navigate a UAV to. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Inspire, with the beacon navigation taught by Peeters, because it would allow the UAV to fly to a certain location without the need for other navigation means. 

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inspire in view of Narayanaswami and Peeters as applied to claim 2 above, and further in view of Zhao et al. US 2017/0134631 (“Zhao”).

As to claim 4, Inspire fails to explicitly disclose wherein the aerial vehicle is configured to follow a user based on position data from the beacon module and based on computer vision tracking of the user in images from the image capture module. However, Peeters teaches wherein the aerial vehicle is configured to follow a user based on position data from the beacon module (see at least Fig 7, ¶156-160; use beacon-sensing localization to navigate to the source of the beacon signal). 
Thus, Inspire discloses a system and method for a UAB with a detachable camera and Peeters teaches using a beacon signal to find and navigate a UAV to. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Inspire, with the beacon navigation taught by Peeters, because it would allow the UAV to fly to a certain location without the need for other navigation means. 
Inspire further fails to explicitly disclose wherein the aerial vehicle is configured to follow based on computer vision tracking of the user in images from the image capture module. However, Zhao teaches wherein the aerial vehicle is configured to follow based on computer vision tracking of the user in images from the image capture module (see at least abstract; target tracking includes acquiring a target from one or more iages capture by an image device carried by a movable object…). 
Thus, Inspire discloses a system and method for a UAV with a detachable camera system and Zhao teaches tracking objects in images of the camera. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Inspire, with the object tracking taught by Zhao, because it would allow the UAV and camera to stay fixated on a subject of interest for either navigation purposes or image capturing. 

As to claim 17, Inspire fails to explicitly disclose comprising a processing apparatus configured to: track a user based on position data from a beacon module and based on computer vision tracking of the user in images from the image sensor when in the first usage scenario or in the second usage scenario.
However, Peeters teaches comprising a processing apparatus configured to: track a user based on position data from a beacon module (see at least Fig 7, ¶156-160; use beacon-sensing localization to navigate to the source of the beacon signal). 
Thus, Inspire discloses a system and method for a UAB with a detachable camera and Peeters teaches using a beacon signal to find and navigate a UAV to. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Inspire, with the beacon navigation taught by Peeters, because it would allow the UAV to fly to a certain location without the need for other navigation means. 
Additionally, Zhao teaches a processing apparatus configured to: track a user based on computer vision tracking of the user in images from the image sensor when in the first usage scenario or in the second usage scenario (see at least abstract; target tracking includes acquiring a target from one or more iages capture by an image device carried by a movable object…). 
Thus, Inspire discloses a system and method for a UAV with a detachable camera system and Zhao teaches tracking objects in images of the camera. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Inspire, with the object tracking taught by Zhao, because it would allow the UAV and camera to stay fixated on a subject of interest for either navigation purposes or image capturing. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inspire in view of Narayanaswami as applied to claim 9 above, and further in view of Zhao.

As to claim 14, Inspire fails to explicitly disclose in which the mechanical stabilization system includes gimbals and motors controlled by proportional integral derivative controllers. However, Zhao teaches in which the mechanical stabilization system includes gimbals and motors controlled by proportional integral derivative controllers (see at least ¶147; the system can utilize a proportional-integral-derivative controller). 
Thus, Inspire discloses a system and method for a UAV with a detachable camera system and Zhao teaches using proportional integral derivative controllers. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Inspire, with the object tracking taught by Zhao, because it would allow the UAV and camera to stay fixated on a subject of interest for either navigation purposes or image capturing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas Ingram/               Primary Examiner, Art Unit 3668